I concur in much that is said, but dissent from the result reached in this particular case.
I think the language of the statute "provided that holders of valid fishing license may carry out of the State as personal baggage, or transport one day's bag limit of black bass" confers a special privilege upon the licensee holder of a fishing license that entitles such holder to use the facilities of any medium of transportation that he may desire, in order to "transport" his permissible one day's bag limit to himself as the consignee ofthe shipment.
In this case the significant fact is that the relator is shown to be both the shipper and the consignee. In other words, as the holder of a valid fishing license he is applying for leave to ship the fish he has caught to himself at Tifton, Georgia, not to some stranger or other person there. I agree that, with the above exception, the statute prohibits common carriers from receiving for shipment black bass. But I do not think the prohibition extends to a fisherman holder of a valid fishing license who merely wants to ship a fish to himself as consignee instead of rolling it across the State line in a wheelbarrow, or acting as its personal attendant on a passenger train. *Page 521